--------------------------------------------------------------------------------

Exhibit 10.3
 
 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR ANY STATE SECURITIES LAW, AND MAY NOT BE OFFERED FOR SALE, SOLD OR
TRANSFERRED UNLESS A REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS SHALL BE EFFECTIVE WITH RESPECT THERETO, OR AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS IS
AVAILABLE IN CONNECTION WITH SUCH OFFER, SALE OR TRANSFER. SUBJECT TO COMPLIANCE
WITH THE REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY
BE PLEDGED OR HYPOTHECATED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN SECURED BY THIS WARRANT OR ANY OF THE SECURITIES ISSUABLE UPON
EXERCISE OF THIS WARRANT.
 
WARRANT
 
TO PURCHASE COMMON STOCK


OF
 
SKYSHOP LOGISTICS, INC.

 
Issue Date: May 17, 2011
 
THIS CERTIFIES that LBI INVESTMENTS, LLC or any subsequent holder hereof (the
“Holder”), has the right to purchase from SKYSHOP LOGISTICS, INC., a Nevada
corporation (the “Company”), up to Twelve Million Two Hundred Thousand
(12,200,000) fully paid and nonassessable shares of the Company’s common stock,
par value $0.001 per share (the “Common Stock”), subject to adjustment as
provided herein, at a price per share equal to the Exercise Price (as defined
below), at any time and from time to time beginning on the date on which this
Warrant is issued (the “Issue Date”) and ending at 5:00 p.m., eastern time, on
the third (3rd) anniversary of the Issue Date or, if such day is not a Business
Day, on the next succeeding Business Day (the “Expiration Date”).  This Warrant
is issued pursuant to a Note Purchase Agreement, dated as of May 16, 2011 (the
“Note Purchase Agreement”), together with Senior Secured Convertible Notes of
the Company (the “Notes”).  Capitalized terms used herein and not otherwise
defined shall have the respective meanings set forth in the Note Purchase
Agreement or the Notes, as the case may be.


 
 

--------------------------------------------------------------------------------

 
 
1.           Exercise.


(a)          Right to Exercise; Exercise Price.  The Holder shall have the right
to exercise this Warrant at any time and from time to time during the period
beginning on the Issue Date and ending on the Expiration Date as to all or any
part of the shares of Common Stock covered hereby (the “Warrant Shares”).  The
“Exercise Price” for each Warrant Share purchased by the Holder upon the
exercise of this Warrant shall be equal to $0.15, subject to adjustment for the
events specified in Section 6 below.


(b)         Exercise Notice.  In order to exercise this Warrant, the Holder
shall (i) send by facsimile transmission, at any time prior to 5:00 p.m.,
eastern time, on the Business Day on which the Holder wishes to effect such
exercise (the “Exercise Date”), to the Company an executed copy of the notice of
exercise in the form attached hereto as Exhibit A (the “Exercise Notice”), (ii)
deliver the original Warrant and, in the case of a Cash Exercise (as defined
below), the Exercise Price to the Company.  The Exercise Notice shall also state
the name or names in which the Warrant Shares issuable on such exercise shall be
issued.  In the case of a dispute as to the calculation of the Exercise Price or
the number of Warrant Shares issuable hereunder (including, without limitation,
the calculation of any adjustment pursuant to Section 6 below), the Company
shall promptly issue to the Holder the number of Warrant Shares that are not
disputed and shall submit the disputed calculations to a certified public
accounting firm of national recognition reasonably acceptable to the Holder
(other than the Company’s independent accountants) within two (2) Business Days
following the date on which the Exercise Notice is delivered to the Company. The
Company shall cause such accountant to calculate the Exercise Price and/or the
number of Warrant Shares issuable hereunder and to notify the Company and the
Holder of the results in writing no later than three (3) Business Days following
the day on which such accountant received the disputed calculations (the
“Dispute Procedure”). Such accountant’s calculation shall be deemed conclusive
absent manifest error.  The fees of any such accountant shall be borne by the
party whose calculations were most at variance with those of such accountant.


(c)          Holder of Record.  The Holder shall, for all purposes, be deemed to
have become the holder of record of the Warrant Shares specified in an Exercise
Notice on the Exercise Date specified therein, irrespective of the date of
delivery of such Warrant Shares. Except as specifically provided herein, nothing
in this Warrant shall be construed as conferring upon the Holder hereof any
rights as a stockholder of the Company prior to the Exercise Date.


(d)         Cancellation of Warrant.  This Warrant shall be canceled upon its
exercise and, if this Warrant is exercised in part, the Company shall, at the
time that it delivers Warrant Shares to the Holder pursuant to such exercise as
provided herein, issue a new warrant, and deliver to the Holder a certificate
representing such new warrant, with terms identical in all respects to this
Warrant (except that such new warrant shall be exercisable into the number of
shares of Common Stock with respect to which this Warrant shall remain
unexercised); provided, however, that the Holder shall be entitled to exercise
all or any portion of such new warrant at any time following the time at which
this Warrant is exercised, regardless of whether the Company has actually issued
such new warrant or delivered to the Holder a certificate therefor.
 
 
2

--------------------------------------------------------------------------------

 
 
2.           Delivery of Warrant Shares Upon Exercise.  (i) Upon receipt of an
Exercise Notice pursuant to paragraph 1 above, the Company shall, (A) in the
case of a Cash Exercise (as defined below) no later than the close of business
on the later to occur of (i) the third (3rd) Business Day following the Exercise
Date set forth in such Exercise Notice and (ii) the date on which the Company
has received payment of the Exercise Price, (B) in the case of a Cashless
Exercise (as defined below), no later than the close of business on the third
(3rd) Business Day following the Exercise Date set forth in such Exercise
Notice, and (C) with respect to Warrant Shares that are the subject of a Dispute
Procedure, the close of business on the third (3rd) Business Day following the
determination made pursuant to paragraph 1(b) (each of the dates specified in
(A), (B) or (C) being referred to as a “Delivery Date”), issue and deliver or
cause to be delivered to the Holder the number of Warrant Shares as shall be
determined as provided herein. The Company shall effect delivery of Warrant
Shares to the Holder by, as long as the Transfer Agent participates in the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer program
(“FAST”), crediting the account of the Holder or its nominee at DTC (as
specified in the applicable Exercise Notice) with the number of Warrant Shares
required to be delivered, no later than the close of business on such Delivery
Date. In the event that the Transfer Agent is not a participant in FAST, or if
the Warrant Shares are not otherwise eligible for delivery through FAST, or if
the Holder so specifies in an Exercise Notice or otherwise in writing on or
before the Exercise Date, the Company shall effect delivery of Warrant Shares by
delivering to the Holder or its nominee physical certificates representing such
Warrant Shares, no later than the close of business on such Delivery Date.


(ii)           If the Company shall fail, for any reason or for no reason, to
issue and deliver to the Holder on the Delivery Date therefor the number of
Warrant Shares to which the Holder is entitled upon a exercise of this Warrant
in accordance with subparagraph 2(i) above, then, in addition to all other
remedies available to the Holder, the Company shall pay in cash to the Holder,
for each period of thirty (30) days (pro rated for partial periods) following
such Delivery Date until such Warrant Shares are delivered to the Holder, an
amount equal to 1.5% of the product of (A) the sum of the number of shares of
Common Stock not issued to the Holder on a timely basis and to which the Holder
is entitled and (B) VWAP.


(iii)           In addition to any amounts payable pursuant to paragraph (ii)
above, if the Company fails to timely deliver the required number of Warrant
Shares in the manner required pursuant to this Section, and if prior to the
receipt of such Warrant Shares, the Holder or the Holder’s broker purchases (in
an open market transaction or otherwise) shares of Common Stock for delivery in
satisfaction of a sale by the Holder of the Warrant Shares which the Holder
anticipated receiving upon such exercise (a “Buy-In”), then the Company shall
(1) pay in cash to the Holder the amount by which (x) the Holder's total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (A) the
number of Warrant Shares that the Company was required to deliver to the Holder
in connection with the exercise at issue by (B) the closing bid price of the
Common Stock on the Exercise Date and (2) at the option of the Holder upon
written notice delivered to the Company prior to the date on which such Warrant
Shares are delivered to the Holder, either reinstate the portion of the Warrant
and equivalent number of Warrant Shares for which such exercise was not honored
or deliver to the Holder the number of shares of Common Stock that would have
been issued had the Company timely complied with its exercise and delivery
obligations hereunder. The Holder shall provide to the Company a written notice
indicating the amounts payable to the Holder in respect of the Buy-In, together
with the calculation thereof in reasonable detail.
 
 
3

--------------------------------------------------------------------------------

 
 
                             (iv)         In the event that the Company fails to
deliver the required number of Warrant Shares in the manner and within the time
period(s) required pursuant to this Section, then the Holder will have the right
to rescind such exercise upon delivering to the Company a written notice to such
effect prior to the date on which such Warrant Shares are delivered in
accordance with this Section.


                              (v)           The Company’s obligations to issue
and deliver Warrant Shares in accordance with the terms hereof are absolute and
unconditional, irrespective of any action or inaction by the Holder to enforce
the same.  Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver the required Warrant Shares
in the manner required pursuant to this Section upon exercise of the Warrant.


3.           Exercise Limitations.  In no event shall the Holder be permitted to
exercise this Warrant, or part thereof, if, upon such exercise, the number of
shares of Common Stock beneficially owned by the Holder (other than shares which
would otherwise be deemed beneficially owned except for being subject to a
limitation on exercise or exercise analogous to the limitation contained in this
paragraph 3), would exceed 4.99% of the number of shares of Common Stock then
issued and outstanding (the “Maximum Percentage”). As used herein, beneficial
ownership shall be determined in accordance with Section 13(d) of the Exchange
Act. To the extent that the limitation contained in this paragraph 3 applies,
the submission of an Exercise Notice by the Holder shall be deemed to be the
Holder’s representation that this Warrant is exercisable pursuant to the terms
hereof and the Company shall be entitled to rely on such representation without
making any further inquiry as to whether this paragraph 3 applies. Nothing
contained herein shall be deemed to restrict the right of a Holder to exercise
this Warrant, or part thereof, at such time as such exercise will not violate
the provisions of this paragraph 3. No prior inability to exercise this Warrant
pursuant to this paragraph 3 hall have any effect on the applicability of the
provisions of this paragraph 3 with respect to any subsequent determination of
whether or not this Warrant is exercisable. In determining the number of
outstanding shares of Common Stock, the Holder may rely on (1) the Company’s
most recent Form 10-K, Form 10-Q, Current Report on Form 8-K or other public
filing with the Commission (as the case may be), (2) a more recent public
announcement by the Company or (3) any other notice by the Company setting forth
the number of Common Shares outstanding.  Upon the request of the Holder, the
Company shall, within one (1) Business Day of such request, confirm to the
Holder the number of shares of Common Stock then outstanding. By written notice
to the Company, the Holder may increase or decrease the Maximum Percentage to
any other percentage specified in such notice, provided that (i) any such
increase will not be effective until the sixty-first (61st) day after such
notice is delivered to the Company, and (ii) any such increase or decrease will
apply only to this Warrant and not to any other Warrants.
 
 
4

--------------------------------------------------------------------------------

 
 
4.           Payment of the Exercise Price; Cashless Exercise.  The Holder may
pay the Exercise Price in either of the following forms or, at the election of
Holder, a combination thereof:


(a)         through a cash exercise (a “Cash Exercise”) by delivering
immediately available funds, or


(b)         if an effective Registration Statement is not available for the
resale of all of the Warrant Shares issuable hereunder at the time an Exercise
Notice is delivered to the Company, through a cashless exercise (a “Cashless
Exercise”).  The Holder may effect a Cashless Exercise by surrendering this
Warrant to the Company and noting on the Exercise Notice that the Holder wishes
to effect a Cashless Exercise, upon which the Company shall issue to the Holder
a number of Warrant Shares determined as follows:
 
 
 
where:
X = Y x (A-B)/A
 
X = the number of Warrant Shares to be issued to the Holder;



 
Y = the number of Warrant Shares with respect to which this Warrant is being
exercised;



 
A = the Market Price as of the Exercise Date; and



 
B = the Exercise Price.



It is intended and acknowledged that the Warrant Shares issued in a Cashless
Exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares required by Rule 144 shall be deemed
to have been commenced, on the Issue Date. For purposes hereof, (A) “Market
Price” means, as of a particular date, the average of the Closing Bid Prices for
the Common Stock occurring during the ten (10) Trading Day period ending on (and
including) the Trading Day immediately preceding such date, and (B) “Closing Bid
Price” means, with respect to the Common Stock as of any Trading Day, the
Closing Bid Price on such date for the Common Stock on the Principal Market as
reported by Bloomberg Financial Markets (“Bloomberg”), or if the Principal
Market begins to operate on an extended hours basis, and does not designate the
Closing Bid Price, then the last price at 4:00 p.m. (eastern time), as reported
by Bloomberg, or if the foregoing do not apply, the last Closing Bid Price of
the Common Stock in the over-the-counter market on the electronic bulletin board
for such security as reported by Bloomberg, or, if no Closing Bid Price is
reported for such security by Bloomberg, the last closing trade price for such
security as reported by Bloomberg, or, if no last closing trade price is
reported for such security by Bloomberg, the average of the prices of any market
makers for such security as reported in the “pink sheets” by Pink Sheets LLC
(formerly the National Quotation Bureau, Inc.).  If the Closing Bid Price cannot
be calculated for the Common Stock on such date on any of the foregoing bases,
then the Company shall submit such calculation to an independent investment
banking firm of national reputation and reasonably acceptable to the Holder, and
shall cause such investment banking firm to perform such determination and
notify the Company and the Holder of the results of determination no later than
two (2) Business Days from the time such calculation was submitted to it by the
Company. Such investment banking firm’s determination shall be deemed conclusive
absent manifest error. All such determinations shall be appropriately adjusted
for any stock dividend, stock split or other similar transaction during such
period.
 
 
5

--------------------------------------------------------------------------------

 
 
5.           Anti-Dilution Adjustments; Distributions; Other Events. The
Exercise Price and the number of Warrant Shares issuable hereunder shall be
subject to adjustment from time to time as provided in this Section 5.


(a)           Subdivision or Combination of Common Stock.  If the Company, at
any time after the Issue Date, subdivides (by any stock split, stock dividend,
recapitalization, reorganization, reclassification or otherwise) its shares of
Common Stock into a greater number of shares, then after the date of record for
effecting such subdivision, the Exercise Price in effect immediately prior to
such subdivision will be proportionately reduced and the number of Warrant
Shares issuable pursuant to this Warrant shall be proportionately increased.  If
the Company, at any time after the Issue Date, combines (by reverse stock split,
recapitalization, reorganization, reclassification or otherwise) its shares of
Common Stock into a smaller number of shares, then, after the date of record for
effecting such combination, the Exercise Price in effect immediately prior to
such combination will be proportionally increased and the number of Warrant
Shares issuable pursuant to this Warrant shall be proportionately reduced.


(b)           Distributions.  If the Company shall declare or make any
distribution of its assets (or rights to acquire its assets) to holders of
Common Stock (including without limitation any dividend or distribution to the
Company’s stockholders in cash or shares (or rights to acquire shares) of
capital stock of a subsidiary) (a “Distribution”), the Company shall deliver
written notice of such Distribution (a “Distribution Notice”) to the Holder at
least ten (10) Business Days prior to the earlier to occur of (i) the record
date for determining stockholders entitled to such Distribution (the “Record
Date”) and (ii) the date on which such Distribution is made (the “Distribution
Date”)(the earlier of such dates being referred to as the “Determination Date”).
In the event of a Distribution, the Company shall reduce the Exercise Price in
effect on the Business Day immediately preceding the Record Date by an amount
equal to the fair market value of the assets to be distributed divided by the
number of shares of Common Stock as to which such Distribution is to be made,
such fair market value to be reasonably determined in good faith by the
independent members of the Board of Directors of the Company and approved by the
holders of a majority of the Registrable Securities into which the Warrants are
then exercisable (without giving effect to any restrictions on such exercise);
provided, however, that if the Holder notifies the Company prior to the
Determination Date that it wishes to receive its share of the assets being
distributed, the Company shall deliver to the Holder, at the same time that it
makes such Distribution to its stockholders, the same amount and type of assets
(including, without limitation, cash) being distributed as though the Holder
were, on the Determination Date, the holder of a number of Conversion Shares
into which this Note is convertible as of such Determination Date (such number
of shares to be determined without giving effect to any limitations on such
conversion). If the Holder does not notify the Company of its election pursuant
to the preceding sentence on or prior to the Determination Date, the Company
shall reduce the Exercise Price as described in the preceding sentence.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           Dilutive Issuances.


(i)           Adjustment Upon Dilutive Issuance.  If, at any time after the
Issue Date, the Company issues or sells, or in accordance with subparagraph
(iii) of this paragraph 6(c), is deemed to have issued or sold, any shares of
Common Stock for no consideration or for a consideration per share less than the
Exercise Price on the date of such issuance or sale (or deemed issuance or sale)
(a “Dilutive Issuance”), then the Exercise Price shall be adjusted so as to
equal the consideration per share received or receivable by the Company (on a
per share basis) for the additional shares of Common Stock so issued, sold or
deemed issued or sold in such Dilutive Issuance (which, in the case of a deemed
issuance or sale, shall be calculated in accordance with subparagraph (ii)
below).
 
(ii)           Effect On Exercise Price Of Certain Events.  For purposes of
determining the adjusted Exercise Price under subparagraph (i) of this paragraph
5(c), the following will be applicable:
 
(A)          Issuance Of Purchase Rights.  If, at any time after the Issue Date,
the Company issues or sells any Purchase Rights, whether or not immediately
exercisable, and the price per share for which Common Stock is issuable upon the
exercise of such Purchase Rights (or the price of any exercise of Convertible
Securities that may be acquired under such Purchase Rights, if applicable) is
less than the Market Price in effect on the date of issuance or sale of such
Purchase Rights, then the maximum total number of shares of Common Stock
issuable upon the exercise of all such Purchase Rights (assuming full exercise,
exercise or exchange of Convertible Securities, if applicable) shall, as of the
date of the issuance or sale of such Purchase Rights, be deemed to be
outstanding and to have been issued and sold by the Company for such price per
share. If the Purchase Rights so issued are not Variable Rate Securities, then
for purposes of the preceding sentence, the “price per share for which Common
Stock is issuable upon the exercise of such Purchase Rights” shall be determined
by dividing (x) the total amount, if any, received or receivable by the Company
as consideration for the issuance or sale of all such Purchase Rights, plus the
minimum aggregate amount of additional consideration, if any, payable to the
Company upon the exercise of all such Purchase Rights, plus, in the case of
Convertible Securities issuable upon the exercise of such Purchase Rights, the
minimum aggregate amount of additional consideration payable upon the exercise,
exercise or exchange thereof (determined in accordance with the calculation
method set forth in subparagraph (ii)(B) below) at the time such Convertible
Securities first become convertible, exercisable or exchangeable, by (y) the
maximum total number of shares of Common Stock issuable upon the exercise of all
such Purchase Rights (assuming full exercise, exercise or exchange of
Convertible Securities, if applicable). No further adjustment to the Exercise
Price shall be made upon the actual issuance of such Common Stock upon the
exercise of such Purchase Rights or upon the exercise, exercise or exchange of
Convertible Securities issuable upon exercise of such Purchase Rights. To the
extent that shares of Common Stock or Convertible Securities are not delivered
pursuant to such Purchase Rights, upon the expiration or termination of such
Purchase Rights, the Exercise Price shall be readjusted to the Exercise Price
that would then be in effect had the adjustments made upon the issuance of such
Purchase Rights been made on the basis of delivery of only the number of shares
of Common Stock actually delivered.
 
 
7

--------------------------------------------------------------------------------

 
 
(B)           Issuance Of Convertible Securities.  If, at any time after the
Issue Date, the Company issues or sells any Convertible Securities, whether or
not immediately convertible, exercisable or exchangeable, and the price per
share for which Common Stock is issuable upon such exercise, exercise or
exchange is less than the Market Price in effect on the date of issuance or sale
of such Convertible Securities, then the maximum total number of shares of
Common Stock issuable upon the exercise, exercise or exchange of all such
Convertible Securities shall, as of the date of the issuance or sale of such
Convertible Securities, be deemed to be outstanding and to have been issued and
sold by the Company for such price per share. If the Convertible Securities so
issued or sold are not Variable Rate Securities, then for the purposes of the
immediately preceding sentence, the “price per share for which Common Stock is
issuable upon such exercise, exercise or exchange” shall be determined by
dividing (x) the total amount, if any, received or receivable by the Company as
consideration for the issuance or sale of all such Convertible Securities, plus
the minimum aggregate amount of additional consideration, if any, payable to the
Company upon the exercise, exercise or exchange thereof (determined in
accordance with the calculation method set forth in this subparagraph (ii)(B))
at the time such Convertible Securities first become convertible, exercisable or
exchangeable, by (y) the maximum total number of shares of Common Stock issuable
upon the exercise, exercise or exchange of all such Convertible Securities. No
further adjustment to the Exercise Price shall be made upon the actual issuance
of such Common Stock upon conversion, exercise or exchange of such Convertible
Securities. To the extent that shares of Common Stock are not delivered pursuant
to conversion of such Convertible Securities, upon the expiration or termination
of the right to convert such Convertible Securities into Common Stock, the
Exercise Price shall be readjusted to the Exercise Price that would then be in
effect had the adjustments made upon the issuance of such Convertible Securities
been made on the basis of delivery of only the number of shares of Common Stock
actually delivered.
 
(C)           Change In Option Price Or Exercise Rate.  If, following an
adjustment to the Exercise Price upon the issuance of Purchase Rights or
Convertible Securities pursuant to a Below Market Issuance, there is a change at
any time in (x) the amount of additional consideration payable to the Company
upon the exercise of any Purchase Rights; (y) the amount of additional
consideration, if any, payable to the Company upon the exercise, exercise or
exchange of any Convertible Securities; or (z) formula for determining the
number of shares issuable under a Variable Rate Security (in each such case,
other than under or by reason of provisions designed to protect against
dilution), then in any such case, the Exercise Price in effect at the time of
such change shall be readjusted to the Exercise Price which would have been in
effect at such time had such Purchase Rights or Convertible Securities still
outstanding provided for such changed additional consideration or changed
exercise, exercise or exchange rate, as the case may be, at the time initially
issued or sold.
 
 
8

--------------------------------------------------------------------------------

 
 
(D)           Calculation Of Consideration Received.  If any Common Stock,
Purchase Rights or Convertible Securities are issued or sold for cash, the
consideration received therefor will be the amount received by the Company
therefor. In case any Common Stock, Purchase Rights or Convertible Securities
are issued or sold for a consideration part or all of which shall be other than
cash, including in the case of a strategic or similar arrangement in which the
other entity will provide services to the Company, purchase services from the
Company or otherwise provide intangible consideration to the Company, the amount
of the consideration other than cash received by the Company (including the net
present value of the consideration expected by the Company for the provided or
purchased services) shall be the fair market value (reasonably determined in
good faith by the independent members of the Board of Directors of the Company
and approved by the holders of a majority of the Registrable Securities into
which the Warrants are the exercisable (without giving effect to any
restrictions on such exercise)) of such consideration, except where such
consideration consists of securities, in which case the amount of consideration
received by the Company will be the average of the last sale prices thereof on
the principal market for such securities during the period of ten Trading Days
immediately preceding  the date of receipt. In case any Common Stock, Purchase
Rights or Convertible Securities are issued in connection with any merger or
consolidation in which the Company is the surviving corporation, the amount of
consideration therefor will be deemed to be the fair market value reasonably
determined in good faith by the independent members of the Board of Directors of
the Company and approved by the holders of a majority of the Registrable
Securities into which the Warrants are the exercisable (without giving effect to
any restrictions on such exercise) of such portion of the net assets and
business of the non-surviving corporation as is attributable to such Common
Stock, Purchase Rights or Convertible Securities, as the case may be.
 
(E)           Other Changes.  If any other event occurs as to which the other
provisions of this Section 5(c) are not strictly applicable or if strictly
applicable, would not fairly protect the rights of the Holder in accordance with
such provisions, then the Company shall make an adjustment in the number of and
class of shares available under this Warrant, the Exercise Price and/or the
application of such provisions, so as to protect such rights as aforesaid. The
adjustment shall be such as will give the Holder upon exercise for the same
aggregate Exercise Price the total number, class and kind of shares as the
Holder would have owned had this Warrant been exercised prior to the event and
had the Holder continued to hold such shares until after the event requiring
adjustment.
 
(iv)           Exceptions To Adjustment Of Exercise Price.  Notwithstanding the
foregoing, no adjustment to the Exercise Price shall be made pursuant to this
paragraph 5(c) upon the issuance of any Excluded Securities (as defined in the
Notes).
 
 
9

--------------------------------------------------------------------------------

 
 
(d)           Major Transactions.  In the event of a merger, consolidation,
business combination, tender offer, exchange of shares, recapitalization,
reorganization, redemption or other similar event, as a result of which shares
of Common Stock shall be changed into the same or a different number of shares
of the same or another class or classes of stock or securities or other assets
of the Company or another entity or the Company shall sell all or substantially
all of its assets (each of the foregoing being a “Major Transaction”), the
Company will give the Holder at least ten (10) Trading Days’ written notice
prior to the earlier of (I) the closing or effectiveness of such Major
Transaction and (II) the record date for the receipt of such shares of stock or
securities or other assets, and the Holder shall be permitted to exercise this
Warrant in whole or in part at any time prior to the record date for the receipt
of such consideration and shall be entitled to receive, for each share of Common
Stock issuable to the Holder upon such exercise, the same per share
consideration payable to the other holders of Common Stock in connection with
such Major Transaction.  If and to the extent that the Holder retains this
Warrant or any portion hereof following such record date, the Company will cause
the surviving or, in the event of a sale of assets, purchasing entity, as a
condition precedent to such Major Transaction, to assume the obligations of the
Company with respect to this Warrant, with such adjustments to the Exercise
Price and the securities covered hereby as may be necessary in order to preserve
the economic benefits of this Warrant to the Holder.
 
(e)           Notice Of Adjustments.  Upon the occurrence of one or more
adjustments or readjustments of the Exercise Price pursuant to this paragraph 5
or any change in the number or type of stock, securities and/or other property
issuable upon exercise of this Warrant, the Company, at its expense, shall
promptly compute such adjustment or readjustment or change and prepare and
furnish to the Holder a certificate setting forth such adjustment or
readjustment or change and showing in detail the facts upon which such
adjustment or readjustment or change is based.  The Company shall, upon the
written request at any time of the Holder, furnish to the Holder a like
certificate setting forth (i) such adjustment or readjustment or change, (ii)
the Exercise Price at the time in effect and (iii) the number of shares of
Common Stock and the amount, if any, of other securities or property which at
the time would be received upon exercise of this Warrant.
 
(f)           Adjustments; Additional Shares, Securities or Assets.  In the
event that at any time, as a result of an adjustment made pursuant to this
paragraph 5, the Holder of this Warrant shall, upon exercise of this Warrant,
become entitled to receive securities or assets (other than Common Stock) then,
wherever appropriate, all references herein to shares of Common Stock shall be
deemed to refer to and include such shares and/or other securities or assets;
and thereafter the number of such shares and/or other securities or assets shall
be subject to adjustment from time to time in a manner and upon terms as nearly
equivalent as practicable to the provisions of this paragraph 5.


6.           Fractional Interests. No fractional shares or scrip representing
fractional shares shall be issuable upon the exercise of this Warrant.  If, on
exercise of this Warrant, the Holder hereof would be entitled to a fractional
share of Common Stock or a right to acquire a fractional share of Common Stock,
the Company shall, in lieu of issuing any such fractional share, pay to the
Holder an amount in cash equal to the product resulting from multiplying such
fraction by the Market Price as of the Exercise Date.


7.           Transfer of this Warrant.  The Holder may sell, transfer, assign,
pledge or otherwise dispose of this Warrant (collectively, a “Transfer”), in
whole or in part, as long as Transfer is made pursuant to an effective
registration statement or an exemption from the registration requirements of the
Securities Act, and applicable state securities laws, and is otherwise made in
accordance with the applicable provisions of the Note Purchase Agreement.  Upon
such Transfer, the Holder shall deliver this Warrant to the Company together
with a written notice to the Company, substantially in the form of the Transfer
Notice attached hereto as Exhibit B (the “Transfer Notice”), indicating the
person or persons to whom this Warrant shall be transferred and, if less than
all of this Warrant is transferred, the number of Warrant Shares to be covered
by the part of this Warrant to be transferred to each such person. Within ten
(10) Business Days of receiving a Transfer Notice and the original of this
Warrant, the Company shall deliver to the each transferee designated by the
Holder a Warrant or Warrants of like tenor and terms for the appropriate number
of Warrant Shares and, if less than all this Warrant is transferred, shall
deliver to the Holder a Warrant for the remaining number of Warrant Shares.
 
 
10

--------------------------------------------------------------------------------

 
 
8.             Benefits of this Warrant.


This Warrant shall be for the sole and exclusive benefit of the Holder of this
Warrant and nothing in this Warrant shall be construed to confer upon any person
other than the Holder of this Warrant any legal or equitable right, remedy or
claim hereunder.


9.             Loss, theft, destruction or mutilation  of Warrant.


Upon receipt by the Company of evidence of the loss, theft, destruction or
mutilation of this Warrant, and (in the case of loss, theft or destruction) of
indemnity reasonably satisfactory to the Company, and upon surrender of this
Warrant, if mutilated, the Company shall execute and deliver a new Warrant of
like tenor and date in replacement for the lost, stolen, destroyed or mutilated
Warrant.


10.           Notice or Demands.


Any notice, demand or request required or permitted to be given by the Company
or the Holder pursuant to the terms of this Warrant shall be in writing and
shall be deemed delivered (i) when delivered personally or by verifiable
facsimile transmission, unless such delivery is made on a day that is not a
Business Day, in which case such delivery will be deemed to be made on the next
succeeding Business Day and (ii) on the next Business Day after timely delivery
to an overnight courier, addressed as follows:


If to the Company:


SkyShop Logistics, Inc.
7805 NW 15th Street
Miami, Florida  33126
Attn:        Chief Financial Officer
Tel:           (305) 599-1812
Fax:           (305) 593-0843


with a copy to:
Siegel, Lipman, Dunay, Shepard & Miskel, LLLP
5355 Town Center Road, Suite 801
Boca Raton, FL 33486
Attn:        Jonathan L. Shepard
Tel:           (561) 368-7700
Fax:           (561) 368-9274
 
and if to the Holder, at such address as the Holder shall have furnished the
Company in writing. Any party may change its address for receiving notice by
giving written notice thereof to the other parties in accordance with this
paragraph 10.
 
 
11

--------------------------------------------------------------------------------

 
 
 
11.
 
Taxes.



             The issue of stock certificates on exercises of this Warrant shall
be made without charge to the exercising Holder for any tax in respect of the
issue thereof.  The Company shall not, however, be required to pay any tax which
may be payable in respect of any transfer involved in the issue and delivery of
stock in any name other than that of the Holder of any Warrant exercised, and
the Company shall not be required to issue or deliver any such stock certificate
unless and until the person or persons requesting the issue thereof shall have
paid to the Company the amount of such tax or shall have established to the
reasonable satisfaction of the Company that such tax has been paid.


12.           Applicable Law.


This Warrant is issued under and shall for all purposes be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within the State of New York.


13.           Amendments.


No amendment, modification or other change to, or waiver of any provision of,
this Warrant may be made unless such amendment, modification or change is set
forth in writing and is signed by the Company and the Holder.
 
[Signature Page to Follow]
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has duly executed and delivered this Warrant as
of the Issue Date.



  SKYSHOP LOGISTICS, INC.          
 
By:
/s/ Albert P. Hernandez       Name:  Albert P. Hernandez       Title:    CEO    
     

 
 
13

--------------------------------------------------------------------------------

 
 
EXHIBIT A to WARRANT


EXERCISE NOTICE




The undersigned Holder hereby irrevocably exercises the right to
purchase                   of the shares of Common Stock (“Warrant Shares”) of
SKYSHOP LOGISTICS, INC. evidenced by the attached Warrant (the
“Warrant”).  Capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the Warrant.


1.           Form of Exercise Price.  The Holder intends that payment of the
Exercise Price shall be made as:


______ a Cash Exercise with respect to _________________ Warrant Shares; and/or


______ a Cashless Exercise with respect to _________________ Warrant Shares, as
permitted by Section 4(b) of the attached Warrant.




2.           Payment of Exercise Price.  In the event that the Holder has
elected a Cash Exercise with respect to some or all of the Warrant Shares to be
issued pursuant hereto, the Holder shall pay the sum of $________________ to the
Company in accordance with the terms of the Warrant.
 
Date: ______________________
 
 

Name of Registered Holder  

 
By:
      Name:     Title:  

 
By tendering this Exercise Notice, the Holder represents to the Company that it
is an “accredited investor” as that term is defined in Rule 501 of Regulation D,
and that it is acquiring the Warrants Shares solely for its own account, and not
with a present view to the public resale or distribution of all or any part
thereof, except pursuant to sales that are registered under the Securities Act
or are exempt from the registration requirements of the Securities Act;
provided, however, that, in making such representation, the Holder does not
agree to hold the Warrants Shares for any minimum or specific term and reserves
the right to sell, transfer or otherwise dispose of the Warrants Shares at any
time in accordance with the provisions of the Warrant and with Federal and state
securities laws applicable to such sale, transfer or disposition.
 
 
14

--------------------------------------------------------------------------------

 
 
EXHIBIT B to WARRANT


TRANSFER NOTICE


FOR VALUE RECEIVED, the undersigned Holder of the attached Warrant hereby sells,
assigns and transfers unto the person or persons named below the right to
purchase ______shares of the Common Stock of SKYSHOP LOGISTICS, INC. evidenced
by the attached Warrant. By signing this Transfer Notice, the transferee agrees
to be legally bound by the terms of the attached Warrant and of the related Note
Purchase Agreement and Registration Rights Agreement applicable to an Investor.
 
Date: ______________________
 



Name of Registered Holder  

 
By:
      Name:     Title:  

 
Accepted and Agreed:
 

Transferee Name  

 
By:
      Name:     Title:  



Address:

                   

 
 
-15-